appeal. Cause appearing, we

                           ORDER this appeal DISMISSED.'




                           ,.
                                         , J.
                Douglas



                cc: Hon. Jerome T. Tao, District Judge
                     Jean J. Schwartzer
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Timothy Daniel Starcevich




                            'Because no remittitur will issue in this matter, see NRAP
                42(b), the one-year period for filing a post-conviction habeas corpus
                petition under NRS 34.726(1) shall commence to run from the date of this
                order. See also NRAP 4(c)(4).


SUPREME COURT
        OF
     NEVADA

                                                   2
(0) 1947A